EXHIBIT 10.25
FIRST AMENDMENT TO
CREDIT AGREEMENT
          This Amendment is agreed to as of October 3, 2008, by and among First
Interstate BancSystem, Inc., a Montana corporation (the “Borrower”), Wells Fargo
Bank, National Association, a national banking association, in its capacity as
administrative agent under the Credit Agreement described below (in such
capacity, the “Administrative Agent”), and the other financial institutions
party to the Credit Agreement described below (in such capacity, the “Lenders”).
          The Borrower, the Administrative Agent and the Lenders are parties to
a Credit Agreement dated January 10, 2008 (together with all amendments,
modifications and restatements thereof, the “Credit Agreement”).
          The parties wish to (i) reduce the revolving line of credit under the
Credit Agreement, (ii) modify certain financial covenants, and (iii) waive
certain defaults under the Credit Agreement.
          ACCORDINGLY, in consideration of the mutual covenants contained in the
Credit Agreement and herein, the parties hereby agree as follows:
          1. Definitions. All terms defined in the Credit Agreement that are not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.
          2. Amendments. The Credit Agreement is hereby amended as follows:
     (a) The definition of “Aggregate Revolving Commitment Amount” is hereby
amended in its entirety to read as follows:
     “Aggregate Revolving Commitment Amount” means $15,000,000, constituting the
sum of the Revolving Commitments of all Lenders, subject to adjustment in
accordance with Section 2.12.
     (b) Section 5.12 of the Credit Agreement is hereby amended in its entirety
to read as follows:
     Section 5.12 Allowance for Loan and Lease Losses.
The Borrower will maintain its allowance for loan and lease losses, determined
for the Borrower and its Subsidiaries on a consolidated basis, at all times on
or after September 30, 2008 in an amount not less than the Specified Percentage
of Non-Performing Loans. As used in this Section 5.12, “Specified Percentage”
means, with respect to any date of determination, the percentage set forth below
opposite the period in which such date of determination occurs:

 



--------------------------------------------------------------------------------



 



              Specified Period   Percentage
September 30, 2008 through March 30, 2009
    75 %
March 31, 2009 through June 29, 2009
    80 %
June 30, 2009 through September 29, 2009
    85 %
September 30, 2009 through December 30, 2009
    90 %
December 31, 2009 and thereafter
    100 %

     (c) Section 5.14 of the Credit Agreement is hereby amended in its entirety
to read as follows:
     Section 5.14 Maximum Non-Performing Assets.
The Borrower will maintain its ratio of Non-Performing Assets to Primary Equity
Capital, expressed as a percentage and determined with respect to the Borrower
and its Subsidiaries on a consolidated basis as of the end of each calendar
quarter, commencing September 30, 2008, at not less than the applicable
percentage set forth below opposite the period in which such quarter-end occurs:

          Period   Percentage
September 30, 2008 through June 29, 2009
    17.5 %
June 30, 2009 and thereafter
    15.0 %

     (d) Exhibit A to the Credit Agreement is hereby deleted, and Exhibit A to
this Amendment is substituted therefor.
     (e) Exhibit B to the Credit Agreement is hereby deleted, and Exhibit B to
this Amendment is substituted therefor.
          3. Waiver of June 30, 2008 Financial Covenant Defaults. As used in
this Section 3, “Specified Defaults” means the defaults described below, and any
Event of Default arising under Section 7.1(c) or 7.1(d) of the Credit Agreement
on account of any such breach:

  (x) Sections 5.12 and 5.14 of the Credit Agreement (prior to the amendment set
forth above) required that the Borrower maintain its allowance for loan and
lease losses at not less than 100% of Non-Performing Loans, and that the
Borrower maintain its Non-Performing Assets at an amount not more than 15% of
Primary Equity Capital. In fact, the Borrower was in default of each of those
Sections as of June 30, 2008.     (y) The Borrower has made certain Restricted
Payments that, solely because of the Event of Default described in paragraph
(x) above, constitute a breach of Section 6.4 of the Credit Agreement and
accordingly constitute an Event of Default under Section 7.1(d) of the Credit
Agreement.

However, the Lenders entering into this Amendment hereby waive (i) the Specified
Defaults, and (ii) the right to increase the rate of interest applicable to the
Loans under Section 2.6(d) of the

-2-



--------------------------------------------------------------------------------



 



Credit Agreement on account of the Specified Defaults. This waiver shall be
effective only in this specific instance and for the specific purpose for which
it is given, and this waiver shall not entitle the Borrower to any other or
further waiver in any similar or other circumstances. Without limiting the
generality of the foregoing, the Lenders entering into this Amendment are not
waiving their right to increase the rate of interest applicable to the Loans
under Section 2.6(d) of the Credit Agreement on account of any future breach of
Section 5.12, 5.14 or 6.4 of the Credit Agreement.
          4. Waiver and Amendment Fee. On the date hereof, the Borrower shall
pay the Administrative Agent, for the ratable benefit of each Lender that has
executed and delivered this Amendment prior to 10:00 a.m. (Central time) on the
date hereof (each, a “Consenting Lender”), an amendment fee in an amount equal
to 0.10% of the sum of (i) such Consenting Lender’s Revolving Commitment,
determined after giving effect to this Amendment, and (ii) such Consenting
Lender’s Term Credit Exposure as of the date hereof. Such fee shall be deemed
fully earned by the Consenting Lenders on the date hereof by their entering into
this Amendment, whether or not the conditions set forth in Section 6 are
satisfied.
          5. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment and to perform all of its
obligations under this Amendment and the Credit Agreement as amended hereby.
This Amendment has been duly and validly executed and delivered to the
Administrative Agent by the Borrower, and this Amendment and the Credit
Agreement as amended hereby constitute the Borrower’s legal, valid and binding
obligations enforceable in accordance with their terms.
     (b) The execution, delivery and performance by the Borrower of this
Amendment, and the performance of all of the Borrower’s obligations under the
Credit Agreement as amended hereby, have been duly authorized by all necessary
corporate or partnership action and do not and will not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate the
Organizational Documents of the Borrower, or any provision of any law, rule,
regulation or order presently in effect having applicability to the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or
agreement to which the Borrower is a party or by which the Borrower or any
properties of the Borrower may be bound or affected.
     (c) All of the representations and warranties contained in Article IV of
the Credit Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.
          6. Conditions; Effective Date. The amendments set forth in Section 2
and the waiver set forth in Section 3 shall be effective only if the
Administrative Agent has received (or waived the receipt of), on or before the
date hereof (or such later date as the Administrative Agent may agree to in
writing), (i) this Amendment, duly executed by the Borrower and the

-3-



--------------------------------------------------------------------------------



 



Required Lenders, and (ii) the fee set forth in Section 4. Notwithstanding the
foregoing, upon satisfaction of the conditions set forth in this Section 6, the
amendments set forth in paragraphs (b) and (c) of Section 2 shall be deemed to
have become effective as of September 30, 2008.
          7. Miscellaneous. The Borrower shall pay all costs and expenses of the
Administrative Agent, including attorneys’ fees, incurred in connection with the
drafting and preparation of this Amendment and any related documents. Except as
amended by this Amendment, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect. This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts of this
Amendment, taken together, shall constitute but one and the same instrument.
This Amendment shall be governed by the substantive law of the State of
Minnesota.
Signature pages follow

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the date first above written.

            FIRST INTERSTATE BANCSYSTEM, INC.
      By:   /s/ TERRILL R. MOORE         Name:   Terrill R. Moore       
Title:   Executive Vice President and Chief Financial Officer     

Signature page to First Amendment to First Interstate BancSystem, Inc. Credit
Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
     as Administrative Agent and Lender
      By:   /s/ DAVID SCHMALTZ         Name:   David Schmaltz        Title:  
Vice President     

Signature page to First Amendment to First Interstate BancSystem, Inc. Credit
Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ MORGAN C. FARMER         Name:   Morgan C. Farmer       
Title:   Assistant Vice President     

Signature page to First Amendment to First Interstate BancSystem, Inc. Credit
Agreement

 



--------------------------------------------------------------------------------



 



            FIRST TENNESSEE BANK, NATIONAL ASSOCIATION         By:   /s/ WADE
RHEA         Name:   Wade Rhea        Title:   Vice President     

Signature page to First Amendment to First Interstate BancSystem, Inc. Credit
Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION         By:   /s/ AMIN
ALAKKAD         Name:   Amin Alakkad        Title:   Vice President     

Signature page to First Amendment to First Interstate BancSystem, Inc. Credit
Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
COMMITMENTS AND ADDRESSES

          Name   Commitment Amounts   Notice Address
First Interstate BancSystem, Inc.
  N/A   First Interstate BancSystem, Inc.
 
      401 N. 31st Street
 
      Suite 1800
 
      Billings, MT 59101
 
      Attention: Terrill R. Moore
 
      Facsimile: 406-255-5350
 
      E-mail: tmoore@fib.com
 
       
Wells Fargo Bank, National
  N/A   Wells Fargo Bank, National
Association, as
           Association
Administrative Agent
      MAC C7301-02E
 
      2nd Floor
 
      1740 Broadway
 
      Denver, CO 80274-0001
 
      Attention: Cynthia M Spagnola
 
      Facsimile: 303-863-4909
 
      E-mail: spagnoc@wellsfargo.com
 
       
Wells Fargo Bank, National
  Revolving Commitment:   Wells Fargo Bank, National
Association, as a Lender
       $5,526,315.78         Association
 
  Term Commitment:   MAC C7301-02E
 
       $18,421,052.63   2nd Floor
 
      1740 Broadway
 
      Denver, CO 80274-0001
 
      Attention: Cynthia M Spagnola
 
      Facsimile: 303-863-4909
 
      E-mail: spagnoc@wellsfargo.com
 
       
U.S. Bank National Association
  Revolving Commitment:   U.S. Bank National Association
 
       $3,157,894.74   EP-MN-S9CB
 
  Term Commitment:   101 E. 5th Street
 
       $10,526,315.79   St. Paul, MN 55101
 
      Attention: Steve Moore
 
      Facsimile: 651-466-8270
 
      E-mail: steve.moore@usbank.com

 



--------------------------------------------------------------------------------



 



          Name   Commitment Amounts   Notice Address
First Tennessee Bank, National
  Revolving Commitment:   First Tennessee Bank, National
Association
       $3,157,894.74         Association
 
  Term Commitment:   845 Crossover Lane, Suite 150
 
       $10,526,315.79   Memphis, TN 38117
 
      Attention: Wade Rhea
 
      Facsimile: 901-435-7983
 
      E-mail: wade.rhea@ftnfinancial.com
 
       
JPMorgan Chase Bank, National
  Revolving Commitment:   JPMorgan Chase Bank, National
Association
       $3,157,894.74         Association
 
  Term Commitment:   10 S. Dearborn, Mailcode IL1-1235
 
       $10,526,315.79   Chicago IL 60603-2003
 
      Attention: Amin AlAkkad
 
      Facsimile: 312-732-7002
 
      E-mail: amin.alakkad@chase.com

 



--------------------------------------------------------------------------------



 



Exhibit B
Pricing Grid

                                          Summary Criteria   LIBO Rate  
Floating Rate   Commitment Level   (Funded Debt Ratio)   Margin   Margin   Fee I
 
< 1.00
    1.625 %     0.125 %     0.25 % II  
³ 1.00 but < 2.00
    1.750 %     0.250 %     0.30 % III  
³ 2.00
    1.875 %     0.375 %     0.35 %

          “Level I Status” exists if, as of the date of determination, the
Funded Debt Ratio of the Borrower and its Subsidiaries is less than
1.00 to 1.
          “Level II Status” exists if, as of the date of determination, the
Funded Debt Ratio of the Borrower and its Subsidiaries is 1.00 to 1 or greater,
but less than 2.00 to 1.
          “Level III Status” exists if, as of the date of determination, the
Funded Debt Ratio of the Borrower and its Subsidiaries is 2.00 to 1 or greater.

 